In an action inter alia to replevy certain chattels and to recover damages for their conversion, plaintiff appeals from an order of the Supreme Court, Dutchess County, dated April 20, 1976, which denied her motion for summary judgment. Order reversed, on the law, with $50 costs and disbursements, and motion granted to the extent that plaintiff is awarded partial summary judgment as to her replevin cause of action and defendant is directed to return to plaintiff all property in his possession belonging to the Paetows. The question of damages to plaintiff’s property is to be tried along with defendant’s counterclaims. Defendant has failed to establish any valid security interest in the furniture, furnishings, clothing and other property belonging to the Paetows, which are presently in his possession. Any factual questions raised by defendant’s counterclaims do not affect defendant’s obligation to return the property wrongfully taken. Hopkins, Acting P. J., Martuscello, Damiani and Titone, JJ., concur.